*434opinion
Max Dlnkelsplol. Judge.
Ihe Issues presented in this sass ara substantially as fel-lews:
Plaintiff assarts that he is tha «raer and actual passessar af a aertain partían af land, together with all the improvements .and appurtananaas theraan, rights, ways, privileges, servitudes and dapandonales tharean belonging ar in any wisa apperatining, situated in tha Parish af St. Tavmany, in this state, designated hy tha Ha. 3 an a sketch paraphed "Ha 7ariatur"by Octave Blanche DerieeeUrt, If at ary af this aity, dated Octaber 14, 1870, said partían af land measuring, mare ar less, 80 shalms an ene sida, 89 cháins an the ether side, and 34 chains an the rear part af said partían af land fronting the Bayau laceaba, the whale aon-talnlng mare ar less 197 superficial aeres, after deduetien out af said partían af land Bat Ha. 3 fifty superfieial aeres which belong er belanged ta Mr. Martin, as per said sketch; that the said grounds.*» filled with shrubbery and fine shade and ornamental traes, and a house whioh petitioner occupies whenever he visits the said land; that an the banks af and facing Bayau laeembe there were growing in a raw and alose together four largo ornamental gum trees, whieh ware pleasing in appearance, which ornamentad the property,- and whieh pratoeted the property from tha overflows af the aforesaid bayau; that he acquired together, with his deceased brother, J.eaehim Cusaehs, from whom plaintiff inherited the property in 1870; that he kept said trees in fine eondltian, and, aside from his attachment resulting therefrom, their beauty and position and natural growth added to the valuó - and attraction af the property; that he intended them as ornaments to the property, intending that they should give an added *435dignity te -the property whenever he etaupied it and when he huilt anether heme there», as he intends to de.
He alleges farther that en er aheut February 8, 1916, while plaintiff was absent frem the preperty, a party ef men, acting under the erders ef ene E. J. Steekstill, invadethe said greunds ef petitiener and preeeed with axes, saws, er seme such instruments, te eut dewn and destrey the aferesaid trees and tc remote them frem the said preperty, altheugh the said Steekstill and his men were warned then and there by ene of the men in the party that the trees and the property were owned by plaintiff; that the trees were entirely destroyed and remeted, the beauty and symmetry ef the preperty destroyed, and the row of trees taken away; that the action of the said trespassers was wanton, mali-eieus, and a gross tiolation of petitioner's property rights guaranteed by law; that said Steekstill and the men in his charge who did the aforesaid deeds were the servants, agents and employees ef the Salmon Briek & lumber Company, ltd., a corporation organized under the laws ef the State ef Louisiana and demieiled in Hew Orleans, and were at the time of the trespass aferesaid aetually engaged in the service of said"company, and the said company affirms their right se te se, and justifies the said trespass. He elaims further that in order to destrey the said trees said Steekstill and his men invaded petitioner’s preperty without authority frem petitiener and without soliciting leave te de so; that they have thus committed a trespass and Injured petitioner's preperty. He asserts that the mercantile value ef the said trees' was $100.00, and that in addition petitiener is entitled te be compensated for the wanton invasion ef his rights e^> person and of preperty, and he lays and assesses his damage for this at the sum ef $2500.00, alleging that the said Salmon Briek & lumber Company ltd." is therefore Indebted unto petitiener in the full sum ef $2600.00. He finally prays that said company be cited, through its proper officer, and that after *436«11 due and legal delays he hare and receyer judgment in his faver and against the said Saínen Brick & Lumber Company Ltd* in the full sum ef #2600.00, with S$ interest thereen from judicial demand until paid, for seats, and for all further general and equitable relief, and for sueh orders as the nature ef the case requires.
In due oeurse, and en Oeteber 3, 1916, the Salmen Brick & Lumber Company answered this petition, admitting that plaintiff does own land fronting on Bayou Laeombe, but the extent of which they are not informed. They admit, further, that plaintiff occupied a heuse situated in the Parish ef St. Tammany, en land owned by him, and that said heuse is surreunded by shrubbery shade and ornamental trees. They admit that an the banks ef Bayou Lacombe there were certain gum trees which were cut by the agents of your respondents, but deny that said trees were on plaintiff's land. They deny that the beauty and symmetry of plaintiff's property was destroyed by the cutting of said trees. They deny and assert that me trespass was committed by their agents, as said trees were on property from which respondents had the right to out said trees.. They deny all rights to the property in. question claimed by plaintiff, and pray, finally, that his demand be rejected, aj^his oast.
Some correspondence followed between the parties and, amongst others, there is a letter of date February 16, 1916, addressed by the defendant company to the plaintiff, which substantially admits that his letter of the 14th of the same month and year, with reference to cutting of some gum pine timber was reeeirod; that they had taken this matter up with Mr. Stockstill, who was the foreman at Laeombe, and he states that he cut four gum trees, and throught at the time he was cutting them from the lands ef the IV. W. Carre Lumber Company, he hawing had permission from them to eut gum on their land; that these lands were pointed *437out to him as the property of said company, through parties re-siling in the neighborhood, one Riee and one Martin, and deny that they out any pino trees or any other trees of any kind or eharaeter off of this property. In concluding their letter, they go on to say: "In your letter you state that you are going to prosecuto us to the full extent of the law for cutting this timber. We do not at all think it necessary to go to court on a littlo matter like this, as it was purely unintentional on our part to cut timber which we had no right to ét, and haring made a mistake in getting on your land, we are willing to pay you for these four gum trees anything that is within reason. We would thank you to let us know how mush you consider these trees worth, and if it does not seem out of reason we will be glad to mail you our cheek for that amount."
In reply to this letter, on February 21, 1916, plaintiff says: "I hare just returned from a trip to laeombe and found your letter. You say in your letter that it was purely unintentional. I went over to laeombe in order to gather evidence, and I have the witnesses that will swear that Mr. Stockstill was told that the property belonged to Mr. Cusaehs. He said it, belonged to Carey, end was told again that it was Cusaehs' property. He then said 'Go ahead and eui if.' For your information now, Carey does not own an inch of land in laeombe, outside of the sawmill property. Surely that way of doing things i9 Tery offensive and deserves to be severely punished, and I don't like to be treated in that way and have to stop that kind of treatment." (Signed by the plaintiff, through his initials, G.C.).
The record abounds with deeds to property on Bayou laeombe from various parties, which need not be here quoted, as we aro not trying title to property in this cause.
Under a commission issued, depositions were taken in the *438Parish of St. Taumany of John Martin, C. H. Culbertson, Hap®' le@n Silva, Felix Ceusin, Hedar Cousin, Manuel Silva, Pslit® Atlsw and Augustin Sil.
An endeavar to prove title to property by these witnesses was overruled by his Honor, the judge of the oeurt a quo.
Getting down to the questlen of the cutting of trees and trespass, Captain Martin, at page 49 of the transcript, was asked this question:
"Q: What happened to these four gum trees?
"A: I ran down there and saw the trees were ®ut by Mr. Salmen's men working there, and I asked the gentleman in eharge, Mr. Stookstill, and he told me that he had ordered them out and he thought that they were on Mr. Carey's land. I told him no, it was Mr. Cusashs' land, and he says 'That's all right, if they are on Mr. Cusachs' land we will pay for them.' He says 'What are they worth?' and I says 'X don't know; I have no prioe to make on them. '
"3: Bid Mr. Stookstill ask your permission before going an the land?
"A: He, sir. But he did say that some of the men working under him -had informed hissLt was Mr. Cusacks' land, 'but of this he wasn't sure. I
Viere they old trees?
Yes, sir; I suppose they were trees at the stump about 14 06 16 inches; probably more. I cannot say sura. And they were solid trees.
He adds to this: "As a rule gum trees, large ones, are hollow, but medium size trees are solid."
This witness has known this property about 36 or 37 years, and he knew the trees on there about the same length of time. There were no improvements upon the property, except an old stable that had been standing there no telling how long (p.50. Tmaoript). There were no fences around the property at the time the trees were cut. He reported the eutting of th# trees to the plaintiff. He lived close to the property in question - about a mile and a half. There were other trees, either gum or pine, growing all over the bayou. The lands were subject to overflow whenever high water ensued; this occurred three or four times a year, depending on the rains.
C. H. Culbertson testified, on page 58 of the transcript, that'he lives in Laoombe; knows the piece of *439property in question belongs to plaintiff end has been in the possession of plaintiff about 35 years; it adjoins the property of Mr. Martin. He knew the land; he didn't know particularly of these trees; he never saw them out; knew nothing about the» (transcript p. 59); never heard of anybody else owning the property save and except plaintiff; Captain Martin had charge of the property for plaintiff; plaintiff never lived on that particular property, he lived in Bayou laeombe, about a mile and a half from the hotel.
Napoleon Silva's testimony appears op page 63 of the transcript. He hauls wood and logs, cuts wood; he knew the property in question and that plaintiff always owned it; he has known that twenty-five or thirty years; was born in that particular place; is 44 years of age; he was not present when the trees in question were out; he presumed they belonged to the plaintiff, those that were cut.
Felix Cousin testifies at page 66 of the transcript. He has lived in that part of the country all his life, and he was then 39 years old; knows that the property in question always belonged to the plaintiff; he had cut timber from the adjoining property of a Er. Todd, - adjoining plaintiff's property, That was about all that lie knew, so far as this ease is concerned.
Medar Cousin's testimony is to be found at page 68 of the record. He substantially testifies that plaintiff had owned the property in question as long as he can remember; he is about 46 years of age; he had also cut logs from Todd's place, adjoining plaintiff's.
Manuel Silva, at page 69 of the transcript, testifies that he is 35 years of age; knows the property at white'e landing belongs to plaintiff, he, plaintiff, claiming it *440all the time; Knows about the gum trees that were «ut on that property; that Mr. Stoekstill out then and loaded them ®n the harge; that he was loading the barge for Stoekstill; was present when the trees were out; they were on the west side of the bayou, right on the banks of the bayou, at some four or five hundred feet from Yihite' s landing.
"Q: Rid you hear anything said, or did you say anything to Kr. Steekstill, when they were out?
"A: Ho, sir. Captain Martin came over there and asked him who authorized him to out the trees, and Mr. Stoekstill said he was cutting them on Salmen's land. Captain Karyin told him that the property belonged to plaintiff, and his answer was he was going to out them anyway. He out them and loaded them and took them away. They were loaded on Salmen Company's barge.
On cross-examination, he stated:
"Q: Are there any trees around where these four gum trees were out?
"A: Yes, quite a few black gum trees.
He had frequently seen the land there overflow, and that was the fact while these trees were there; the water at times was 6 or 7 feet deep; it was northeast, towards the Martin place.
Helite Atlow. page 72 of the transcript, testified that he was 62 years of age; bred and born in that part of the country; knows all about it; he had been running schooners; got his sand off of the place, which always belonged to plaintiff.
Augustin Sil, whose testimony is found at page 74 of the transcript, testifies that he knows that the property in question is the property of plaintiff; has known it thus for 25 years; had chopped wood for plaintiff off the place.
The transcript, at page 77, gires the testimony of plaintiff before the court, and, after stating other things, ho says that he lires off of the income of his revenues; that he is president of the Louisiana Historical. Society, and one *441of the curators •£ the State Museum; that "between him and )iis brother they owned the property in question all their liras; that some of it he bought, and his brother had bought the property in question some 37 years at the time of this suit; his brother formerly used to make cord-wood on the place, cut logs, sell sand off the sand-banks to schooners coming there; the trees in o.uestion that were cut were situated near the south corner of the property belonging to the turpentine factory and known as the turpentine property; had physical possession of same; it has been enclosed with a fence since this litigation .began; the stable was about 200 feet, approximately; all the ground is the sane, approximately, in the Parish of St. Tammany, and surrounded with all sorts of trees on the bank of the bayou — a number of trees, gum trees; the bayou has a sloping bank; the roots helped to hold the bank up in high water and in rainy weather; has some teams of oxen there, - cows; newer wanted to destroy any of the trees en the banks of the bayou, because he wanted to build on there a home for himself in his future days and wanted to establish a stock farm.
Page 79:
"Q: Bid the trees have any particular value ipther than the commercial value?
"A: They had the value that I always refused to- get money from them. There is no money value; it is sentimental. I have always refused to out any timber on that land."
' Amused himself frequently by fishing under the trees, hunting; they were small gum trees; gum trees, as a rule, are all hollow, but those were solid and had beautiful leaves and limbs, and viere very nice trees; he had known these trees ever since he had been going there, about 37 years; never gave anybody any permission to out them; discovered they were cut three or four days after it had been done.
At page 82, the witness goes on to state that this *442vas praotioally a virgin forest; traes had never toen out or turpentined; everything in that neighborhood had heen turpentined ezeept on his property.
On cross-examination, he stated that neither he nor his deceased brother had ever lived on that particular piece of land; they lived a nils and a half er two Biles in the village; the land in question is the sane as other lands in St. Tammany Parish, and In that particular section of the eeuntry there are a great nany trees of a slnllar kind; they are always green; the- stock that is kept there keeps very well, always in first-elass eonditlon. He says it is net subject te everflew - only heavy rains will sever that portion; senetlnes water stands there for two days; land never overflows.
At page 86:
"ft: Those gum trees, were they different fren other gum trees that grew along the swamps or shore -of Bayou laoombe?
"A: The sane thing.
"ft: There are millions of them in that soetion of the eeuntry, along the waterways?
"A: There are a groat many.
"ft: How do you figure the commercial value of these trees at $80.00 er $86.00?
"A: X, like the Salmon lumber Company, put my own valuation on my property. If I trespassed on their property you would see what their trees are worth."
Further testifying, he said that the sentimental value is thousands of dollars, but the oommeroial value should be about $80.00 er $86.00, because the trees were solid, and if cut by the Salmon lumber Company it was simply for the reason they wanted to use them for rollers or something else, as those trees were solid and gum trees are not usually solid; the lumber company in cutting the trees had a purpose and they needed it; if there were thausands like that they would not need to come to his place, because they owned thousands of acres of land; the trees in question were about 16 lnehes at the big end.
*443"ft: pan you giro us any reasan why yen said they «ere werth a heat $80.00 er $25.00?
"A: Veil, it Is simply my estimation ef It. I «as effered te sell, they «anted te hay then, - the hex faetery in laceaba had effered te buy all the gun trees I had, and I hare always refused."
E. J. Stockstill testifies at page 91, and says that he is the nan «he eat the gun trees that this salt is abeut; «as employed by the defendant eeapany; «as loading pine piling en barges in Bayeu laceaba and he had erders fer fear pieces ef gaa 10 inches in disaster, 20 feet leng, te be leaded en with the pine piling; had finished his leading, get the barge leaded as high as he «anted, and mentioned te a party working with hla abeat getting fear peles te send in with that lead; the nan in question, ene "Back” Blee, «as helping hla te lead the piles that were cut en the «eat side ef the bayeu, and he asked this aan «hese land it «as, and his reply «as that it «as tinber that belonged te Saínen ¡c Keller; and that Rice subsequently stated that the land belonged te Henry Keller; the tlnbers eat «ere 20 feet leng by 10 inches, possibly net acre than 9. Speaking ef the tsIuc fp.92), he says that he was offered the same character ef poles fer 25 cents apiece. He further says that there is no market for that chataeter of lumber. Had been getting timber around St. Tammany Parish 20 er 25 years; in fact, it had been his business all his life.
"ft: Hhat is the character ef the land e'n the edge ef the rirer, «here yea eat the gums?
"A: It is lew, boggy, wet land; gum swamp."
At the time ef the euttlng there was about a foot of water; is rery familiar with that portion ef Bayeu Xacembe; had been there frequently; the water frequently gets fife er six feet deep, right at the point.
"ft: Has there any difference between this gum swamp where these trees were cut and any other gum swamp around the banks of Bayeu Xacembe?
"A: Ho, sir; just an ordinary gum swamp.
*444There were quite a number of them all through the bayou; a great many scrub top oaks, but most of them were -little gums.
At page 94 of the transcript:
"Q: Bid yea knew this man Margin, who mas in charge •f Ur. Cusaehs' property?
"A: Yes, sir.
"Q: He didn't eome to you at the time you out them, or immediately afterwards?
"Q:Bid he came to you and speak to you about outting these gum trees?
"A: Yes, sir, abeut a week after X out them.
"A: He oame to me when I was loading my next barge. I sent that barge abeut five or six days later, after I had out the trees.
"Q: Was this the first time he spoke to you about the trees?
"A: That is the first time I ever saw him to know him. He introduced himself to me.
"Q: Bid you eYer know that Mr. Cusaehs, the plaintiff, owned or ever olaimed to own any land there on the bayou?
"A: On the bayou, no, sir."
At page 97, on cross-examination:
"ft: How, if there is testimony in this record to the effect that you were told at the time you out the trees that thetá were Mr. Cusaehs' trees, and you said 'To hell with Cusaehs; go ahead and out them'; Would you deny that?
"A: Yes, sir. Mr. Cusaehs' name wasn't mentioned at all. If it was, I have no recollection. I don't think anybody said it was Mr. Cusaehs' land."
Henry Keller, page 101 of the transcript, testified:
"ft: Be you own any of that land in there, aside from Section 42?
"A: I own lot 2/ lying .on the south of Cusaehs' property.' I own land there. I am more familiar with that than I am With the- map now being shewn mo."
Has known the property for SO years; the trees were out an land low, flat, swampy; generally overflows. The water there gets 7 or 8 feet deep, at times.
"Q: Bo you know anything about the value of these gum trees that were out?
"A: I don't know anything about the value of them, but I know about the value of gum trees.
"ft: That is what we want to get at, what you know about it. ' .
"A: The value of those trees, according to my Judgment , would not be over'BO cents apiece, at the outside, (p.104).
*445J. W. Magee's testimony is found at page 104 ef the transeript. He lires at Bayeu laeenbe; teens the land in question adjoins Henry Zeller's land; knew it ae the Martin Tract; lired in that section ef the country about 45 years; was born there; is 56 years ef age; has been on the land frequently; saw the evidence, - stumps were lying on the ground where the trees had been eut.
At page 106 ef the transeript:
"0: What, in your opinion, was the ralue ef these gun trees?
"A: The ralue ef these, I don't knew. I think 60 cents apiece weuld be a fair price for then.
"Q: Will you state whether er net there was any market for timber ef that kind in that section ef the country?
"A: If there is I hare nerer found it. I hare a good many en ay land and nerer found a market for it.
"0: Where is your place, compared with the Cuaaehs’ property, - hew for?
"A: It is probably a mile seuth, next te the depot, the railroad. Tossir, it fronts on the bayen. Quit: a number ef gum trees.
"Q: What weuld you sell then for?
"A: If I eeuld get rid ef them at a quarter apiece I would be glad te get then off ef ny land. But I hare in.the pasture there sene I weuld like te get rid ef, te clear Iff far the hog pasture.
"Q: Shat is the character ef this land where Mr. Cusashs elaina the trees were eut, - high er lew?
"A: lew. Right an the edge ef the bayeu.
"Q: Bees it ererflew, er net?
"A: Tes, sir, it ererflews. I hare seen 7 feet ef water right where these trees were eut, at least 7 feet, in high water. Banning legs there.
He gees en te testify that Bayeu laeenbe ererflews at this ppint two or three tines a year, whenerer a heary rain falls; that he has run legs there as many as four er fire times during the year from high water.
"Q: Will feu state whether er net the sitting ef these trees fren Kir. Ousaehs' land was any detrlnent to his land, or injury te his land?
"A: I couldn't see there weuld he anf great benefit te it, these little gum trees.
"Q: Were these the enlf gum trees growing in that portion ef his land, er were there ethers there?
"A:There were ethers there.
"Q: A few, er many?
"A: A good many”
*446I. F. Hila». another Yiitness for defendant, at page 109, tastlflaa that he is an employee of the defendant company; general superintendent;knew the Cusaohs property on Bayou Xaeomhe and other lands in the vicinity; says it is low, swampy land, subject to overflow; the trees on that land, the stumps are about 12 or 13 inohes in diameter; the tap looked to be about 10 inohes; some of the tops are laying there yet. Speaking of the value of the trees, he testifies that §1.60 a thousand feet would be about the stumpage value of them, and it would take to make a-thousand feet of these trees probably at least twenty.
Howard Burns, at page 113, says that he was the Parish Surveyor of the Parish of St. Tammany, and has been such since 1906; is familiar with that section of land, surveyed it, and goes on to desoribe it. It is useless to give his testimony in full, or to quote much from it, because it is entirely with reference to the measurements of the land in question and has no connection with the cutting of the trees claimed by plaintiff in this cause.
The plaintiff, being recalled in rebuttal, at page 123 of the transcript, amongst other things testified that shortly before the trial of this case he had gone over this property, and says:
"The land is am high as it is anywhere else, much higher. It is a levee; it is rolling; it never overflows; but nearing the bayou there is a slope of about seven feet; all that covered with green grass and trees, very thickly covered with trees."
And at page 127, he goes on to say:
"My property is covered with trees, not thickly, but covered with good size trees, and it is all there on the bank, in the rear, all over. You can pass in there. *447Some of It is pretty thiak. And the other property, that piece and the Keller, has had all the timber out on it, and before the timber was out on it it was turpentined. So you esn see by going over the place the marks of turpentined stumpB and trees, and on my side you see nothing of that."
Arising from full consideration of all the testimony taken, both by deposition and orally before the judge a quo, we conclude » that the facts preeminent in this case have no earthly connection with the case referred to of Tissot et al. v. Great Southern Telegraph Co., to be found in record Ko. 18,951 of the docket of the Civil District Court, and subsequently on appeal to the Supreme Court found in the 39 An. 996, being a suit for $2500.00 damages for trespass on plaintiffs' premises, injury done to valuable trees thereon, eto., by employees of the Telegraph Company, defendant in that suit, whose action is characterized as wanton, malicious, and violative of the rights of petitioners (see p. 998).
That was property situated on the Bayou St. John, a magnificent residence belonging to the plaintiffs, and defendant, without notice of any kind, in order to construct a fire alarm telegraph over a designated route, there being’ trees on that route, the limbs cut off were an impediment to the execution of the contract, defendant claiming that no more limbs were cut than was necessary, claimed want of malice, and that only actual and compensatory damages were due, if any. The court goes on to say that the acts complained of were consummated whilst the plaintiffs were away from the state, keeping a female servant an the place and occasionally a gardener; that there was ne authority ■ from the oeeupants or the owners, and keepers were kept for the protection and not for the destruction of the property in question. And it was evident, says the court, at page 1004, that plaintiffs sustained Injury in the wanton invasion of their *448premises, in the unjustified destruction of their property, in the deprivation of material, physical and moral enjoyment, in the endurance of aggrieved feelings, and in the apprehension of a possible irremediable wrong, for all of which they are entitled to compensatory damages. The court goes on to cite R. C. C. 1928. At page 1005 the court cites R.C.C.1934, 4 An. 440, and 10 An. 33, to the effeot: "The Sods provides that in eases of unlawful deprivation/ of some legitimate gratification, although the same are not appreciated in money, yet damages are due."
That case and this differ so materially, insofar as the facts are concerned, that, in our opinion, they are not comparable at all and have no application to the present case.
In the case of Gardere v. Blanton, et al., 35 La. An., 811, the syllabus reads:
"When the trespass is not wilful, but the result of mere inadvertence, the value of the timber when first cut is the measure of damages."
In the case of Zagame v. Chalmette Laundry Co., 142 La., 251, the court gave the nature of the action as follows:
"Plaintiff alleges that she rented a certain lot belonging to her in the City of Hew Orleans to the defendant for a rental of $5.00 per month, the lease to continue for one year. She also alleges that during the pendency of the lease the defendant destroyed a stable and concrete floor on the lot worth $176.00, for which she claims damages in the sum of $175.00. She makes a further claim for $2500.00 based on an'alleged invasion of the property by the lessee during the pen-dency of the lease, and for a trespass thereupon, referring to the alleged destruction of the stable and conarete. floor referred to above. Defendant excepted to the petition on the grounds that it disclosed no cause'of action, and that the demand was premature.
"The claim for $2500.00 damages, baBed upon an alleged trespass upon an invasion of the property by the tenant leased by it from the plaintiff, is se greatly inflated and unreasonable that the court will take cognizance thereof and transfer this appeal, as the claim must necessarily be for less than $2,000.00 and this court is without Jurisdiction."
We are convinced that plaintiff's idea in reference to his valuation of the property herein before described is absolutely beyond even what the most reasonable of men have a right to Judge or estimate values of the kind in question. Besides, *449we are further convinced that there was no willful violation •f any of plaintiff's property rights, o.e wall**, either on the part of the agent Stockstill, muoh less that of the defendant herein. That faet is proven hy the testimony of all the witnesses for the defendant in this ease, as well as hy the deserlption ef the property olaiaod hy the plaintiff. Situated as it was, on Bayou laoombo,- whieh, after rainy seasons has been shown to continually overflow just where these trees were located, and at ether points all along the hayou, there oould not have been, under any oiroumstances, any character of value, no matter how deeply plaintiff may have felt the loss of the trees in question, as put hy him. But, as stated at the outset of this ease, we are not trying the title to the property in question.
From all that has been testified to, we are satisfied that these trees were out and the property entered without permission of the owner; and that being the case, whether nalioe was intended or not, the law holds the defendant' liable for some damages for the unlawful entry and cutting of the trees in question, and we fix that now at the sum of §50.00. As to the value of the trees, the judge a quo, after hearing of the testimony in the ease, has come to the conclusion that the highest value for them would be 50 oents apiece, - four of them §2.00, which judgment we think absolutely correct.
It is therefore ordered, adjudged and decreed that the Judg-amended ment of the court a quo be amintairaá by adding §50.00 to the §2.00 judgment heretofore rendered in this cause in behalf of plaintiff, Gaspard Cusachs, and against the Salmen Briok & lumber Company, ltd., making the judgment §52.00, and with costs in both courts. As thus amended, the judgment is affirmed.